This is an appeal from the judgment and order denying the defendant's motion for a new trial.
The facts in this case are in all essential particulars similar to the facts in the case of Borger v. Connecticut FireIns. Co., 24 Cal.App. 696, [142 P. 115], and the condition of the policy of insurance sued upon, as to the time when the loss shall become payable, is identical with the terms of the policy in that case. This action was also brought prior to the time when the loss would become payable had expired, and the contention that this action was prematurely brought stands upon the threshold of this case upon appeal as in the Borger Case, and in the case of Irwin v. Insurance Co. of North America,16 Cal.App. 143, [116 P. 294], to which our attention has been directed. We cannot distinguish between the facts of those prior cases and those of the case at bar, or the law applicable thereto as in said former cases laid down; and this being so, a discussion of the other questions presented upon this appeal is unnecessary at this time.
Upon the authority of Borger v. Connecticut Fire Ins. Co.,24 Cal.App. 696, [142 P. 115], and Irwin v. Insurance Co. ofNorth America, 16 Cal.App. 143, [116 P. 294], the judgment and order are reversed. *Page 484